40 So. 3d 925 (2010)
Jaime GUERRA, Appellant,
v.
DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT PROGRAM, Appellee.
No. 3D09-3091.
District Court of Appeal of Florida, Third District.
August 4, 2010.
Jaime Guerra, in proper person.
Bill McCollum, Attorney General and Toni C. Bernstein, Tallahassee, Senior Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and GERSTEN and SALTER, JJ.

CONFESSION OF ERROR
PER CURIAM.
Jaime Guerra appeals a Final Order of Paternity and Administrative Support. He asserts that he did not receive notice of the proceedings and was not able to be present. Based on the Department of Revenue's proper confession that the appellant was not properly served at his address of record, we vacate the order and remand for further proceedings.